     6:20-cv-00423-JFH Document 116 Filed in ED/OK on 08/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA



 UNITED STATES OF AMERICA,

       Plaintiff,
        v.

 JEFFREY LOWE,                                                Case No. 6:20-cv-00423-JFH

 LAUREN LOWE,

 GREATER WYNNEWOOD EXOTIC ANIMAL
 PARK, LLC, and

 TIGER KING, LLC,

       Defendants.


                                       STATUS REPORT

        On August 16, 2021, the United States filed a Notice of Abandonment of Remaining
Animals with the Court. Dkt. 115. The United States hereby provides an update to the Court.
       On August 16, 2021, U.S. Department of Agriculture Animal and Plant Health Inspection
Service inspectors visited Tiger King Park to complete an inventory and prepare for the removal
of the animals that Defendants agreed to abandon. Defendants informed us in advance that,
according to them, five of the seven raccoons had been released by a third party and were no
longer at the facility. In addition, at some point between the June 2, 2021 inspection and the
August 16, 2021 visit, the bush baby died. Defendants have not provided the United States any
veterinary records or disposition records for the raccoons or bush baby. Defendants represented
that the three dogs listed on the June 2, 2021 inventory are pets, despite, at times, being housed
within the Tiger King Park perimeter. Accordingly, the United States agreed to allow the dogs to
remain with Defendants.
       On August 18, 2021, the United States took possession of the remaining 52 animals
protected by the Animal Welfare Act and, in the case of the ring-tailed lemurs, also the
Endangered Species Act.

                                                 1
    6:20-cv-00423-JFH Document 116 Filed in ED/OK on 08/23/21 Page 2 of 2




DATED: August 23, 2021             Respectfully Submitted,
                                   TODD KIM
                                   Assistant Attorney General
                                   Environment & Natural Resources Division

                                   /s/ Devon Lea Flanagan
                                   DEVON LEA FLANAGAN
                                   Trial Attorney
                                   MARY HOLLINGSWORTH
                                   Senior Trial Attorney
                                   BRIENA STRIPPOLI
                                   Trial Attorney
                                   United States Department of Justice
                                   Environment & Natural Resources Division
                                   Wildlife & Marine Resources Section
                                   P.O. Box 7611, Ben Franklin Station
                                   Washington, D.C. 20044-7611
                                   Devon.Flanagan@usdoj.gov | (202) 305-0201
                                   Mary.Hollingsworth@usdoj.gov | (202) 598-1043
                                   Briena.Strippoli@usdoj.gov | (202) 598-0412
                                   Fax: (202) 305-0275

                                   CHRISTOPHER J. WILSON
                                   Acting United States Attorney
                                   SUSAN BRANDON, Civil Chief
                                   United States Attorney’s Office
                                   Eastern District of Oklahoma
                                   520 Denison Avenue
                                   Muskogee, OK 74401

                                   Attorneys for the United States of America




                                      2
